This is an appeal by a self-insured employer from a schedule award in favor of a deceased employee for $100 loss of use of his right leg, and also from a decision which excused the failure of the decedent to give written notice of the injury. The board found that on the 31st of July, 1943, the deceased sustained an accidental injury which caused the loss of his right leg. The board also found that within the statutory time the decedent gave oral notice by telephone to the employer and that the employer was not prejudiced by the failure to give written notice of the injury. The evidence sustains the findings of the Workmen’s Compensation Board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.